644 S.E.2d 224 (2007)
Joseph T. WALSH, Petitioner
v.
TOWN OF WRIGHTSVILLE BEACH BOARD OF ALDERMAN ACTING AS A BOARD OF ADJUSTMENT; Charles W. Smith, III and wife, Constance C. Smith, Respondents.
No. 467A06.
Supreme Court of North Carolina.
May 4, 2007.
*225 Carolina Legal Counsel, by J. Wesley Casteen, Charlotte, for petitioner-appellant.
Wessell & Rainey, by John C. Wessell, III, Charlotte, for respondent-appellee Town of Wrightsville Beach Board of Aldermen; and Murchison, Taylor & Gibson, PLLC, by Michael Murchison, Charlotte, for respondent-appellees Charles W. and Constance C. Smith.
PER CURIAM.
The decision of the Court of Appeals is reversed and remanded to that court for reconsideration in light of our decision in State v. Hart, 361 N.C. ____, 644 S.E.2d 201, 2007 WL 1297237 (2007).
REVERSED AND REMANDED.